F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           SEP 4 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    ANTHONY STILLS,

                Plaintiff-Appellant,

    v.                                                   No. 00-2256
                                                (D.C. No. CIV-99-894 JC/KBM)
    JEFF SERNA, Classification Bureau                      (D. N.M.)
    Chief; DONNA M. MARTINEZ,
    Deputy Classification Bureau Chief,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before HENRY , PORFILIO , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Anthony Stills appeals from summary judgment granted

in favor of defendants-appellees Jeff Serna and Donna Martinez on his action for

monetary damages brought pursuant to 42 U.S.C. § 1983. Our jurisdiction arises

under 28 U.S.C. § 1291, and we affirm.

      Defendants are the Bureau Chief and Deputy Bureau Chief, respectively, of

the Classifications Department of the State of New Mexico Department of

Corrections, and are responsible for the transfer of inmates among various

correctional facilities. Mr. Stills alleges that defendants are responsible for

injuries he suffered in an assault by fellow inmates in February 1998 in the

Torrance County Detention Facility (TCDF) in Estancia, New Mexico. He asserts

that defendants negligently transferred him to the facility in disregard of his

warning that he might not be safe there because he had been assaulted at other

prisons. The magistrate judge assigned to the case considered Mr. Stills’

pleadings and attached grievances, as well as documents submitted by defendants

in a Martinez 1 report. In a well-reasoned and carefully documented order, the

magistrate judge recommended granting summary judgment in favor of

defendants. The magistrate judge found that Mr. Stills failed to submit any



1
       See Martinez v. Aaron , 570 F.2d 317, 319-20 (10th Cir. 1978) (approving
order requiring prison officials to investigate facts surrounding inmate’s civil
rights suit in order to construct an administrative record from which the court may
decide jurisdictional and other issues).

                                          -2-
evidence or testimony showing that defendants knew and deliberately ignored that

Mr. Stills faced a substantial risk of serious harm if he were transferred to TCDF.

The district court adopted the magistrate judge’s recommendations and granted

judgment in favor of defendants.

      We review the grant of summary judgment de novo.       McBride v. Deer , 240

F.3d 1287, 1289 (10th Cir. 2001). On appeal, Mr. Stills makes the same

arguments he made before the district court and briefs many issues that are

irrelevant to the disposition of the case. We find no merit in Mr. Stills’ claim that

the district court improperly concluded that his allegations were false; clearly, the

court accepted Mr. Stills’ factual assertions as true for summary judgment

purposes. As the magistrate judge noted, however, Mr. Stills’ “warning” that he

might face danger if transferred “gave officials no indication of any specific

known danger at the [TCDF] facility.” R. Doc. 43 at 4. We have considered the

parties’ arguments, the record, and the applicable law, and for substantially the

same reasons stated in the magistrate judge’s order of May 31, 2000, we AFFIRM

the district court’s grant of summary judgment.



                                                     Entered for the Court



                                                     Michael R. Murphy
                                                     Circuit Judge

                                         -3-